Citation Nr: 0418347	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  99-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the right shoulder, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
cephalgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1978 and also had active duty for training from April 
to October of 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The Board remanded this case 
back to the RO in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on your part.


REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines VA's obligations with respect to its duty to assist 
the claimant with the development of facts pertinent to a 
claim and includes an enhanced duty to notify the claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  

To date, however, the veteran has not been issued a letter 
containing a specific explanation of the type of evidence 
necessary to substantiate his claims and a description of 
which portion of that evidence (if any) was to be provided by 
the veteran and which portion the VA would attempt to obtain 
on his behalf.  In view of the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), such a letter is required.

The Board also notes that the veteran's most recent VA 
examination addressing the disorders at issue on appeal was 
conducted in June 2001, approximately three years ago.  
Consequently, a more contemporaneous examination is 
necessary.

Additionally, the criteria for evaluating spine disorders 
have recently been revised.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  Accordingly, the veteran's claim for an 
increased evaluation for chronic low back strain should be 
readjudicated under these provisions.

Finally, in a January 2004 statement, the veteran reported 
treatment since 1995 for all disorders at issue from Elsa 
Marshall, M.D., and records of such treatment should be 
obtained and added to the claims file.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  After receiving a signed release form 
from the veteran, Elsa Marshall, M.D., 
should be contacted and requested to 
provide all records of treatment of the 
veteran since 1995.  All obtained records 
must be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

3.  Then, the veteran should be afforded 
a VA examination to determine the current 
severity and symptoms of his chronic low 
back strain, degenerative changes of the 
right shoulder, and post-traumatic 
cephalgia.  The examiner is requested to 
review the entire claims file in 
conjunction with the examination.  
Regarding the low back and right shoulder 
disorders, range of motion testing should 
be conducted, and the examiner should 
comment on the extent of any functional 
loss due to pain or painful motion.  The 
examiner should also describe whether the 
low back disorder is productive of 
ankylosis or any secondary neurological 
dysfunction.  With regard to the 
veteran's cephalgia, a full description 
must be provided for all current 
symptoms.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

4.  Then, a Supplemental Statement of the 
Case addressing the issues of entitlement 
to increased evaluations for chronic low 
back strain, degenerative changes of the 
right shoulder, and post-traumatic 
cephalgia should be issued.  The veteran 
should be allowed a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



